Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 1 of 18 Page ID
                                 #:12592




           EXHIBIT 8
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 2 of 18 Page ID
                                 #:12593
       Law and Human Behavior, Vol. 29, No. 2, April 2005 ( C 2005)
       DOI: 10.1007/s10979-005-2416-9




       “I’d Know a False Confession if I Saw One”:
       A Comparative Study of College Students
       and Police Investigators
       Saul M. Kassin,1,4 Christian A. Meissner,2 and Rebecca J. Norwick3




       College students and police investigators watched or listened to 10 prison inmates con-
       fessing to crimes. Half the confessions were true accounts; half were false—concocted
       for the study. Consistent with much recent research, students were generally more ac-
       curate than police, and accuracy rates were higher among those presented with audio-
       taped than videotaped confessions. In addition, investigators were significantly more
       confident in their judgments and also prone to judge confessors guilty. To determine
       if police accuracy would increase if this guilty response bias were neutralized, partici-
       pants in a second experiment were specifically informed that half the confessions were
       true and half were false. This manipulation eliminated the investigator response bias,
       but it did not increase accuracy or lower confidence. These findings are discussed for
       what they imply about the post-interrogation risks to innocent suspects who confess.
       KEY WORDS: confessions; deception; police.



       In recent years, numerous high-profile DNA exonerations have surfaced, lead-
       ing social science researchers, legal scholars, policy makers, and the news media
       to revisit the evidence upon which innocent people had been prosecuted, con-
       victed, and imprisoned. As reported in Scheck, Neufeld, and Dwyer’s (2000) Actual
       Innocence, and as confirmed by data that have accumulated since that time, 20–
       25% of DNA exoneration cases contained full or partial confessions in evidence
       (www.innocenceproject.org). The shocking exonerations in New York’s Central
       Park jogger case illustrate the point. In 1989, a female jogger was raped, brutally
       beaten, and left for dead in Central Park. Within 72 h, five juveniles, 14–16 years
       old, confessed to the assault in lurid detail. Four of the confessions were videotaped.
       The boys immediately retracted their statements, claiming that they were coerced

       1 Williams College.
       2 FloridaInternational University.
       3 Harvard University.
       4 To whom correspondence should be addressed at Department of Psychology, Williams College,
         Williamstown, Massachusetts 01267; e-mail: skassin@williams.edu.

                                                       211
                                                      0147-7307/05/0400-0211/1   C   2005 Springer Science+Business Media, Inc.




                                                                                                               EXHIBIT 17
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 3 of 18 Page ID
                                 #:12594
          212                                                        Kassin, Meissner, and Norwick


          and false. Yet solely on the basis of these statements, they were convicted by ju-
          ries and sentenced to prison. Thirteen years later, Matias Reyes—an imprisoned
          serial rapist and murderer—confessed that he alone had attacked the jogger. The
          Reyes confession, unlike those of the boys, was corroborated by DNA tests of se-
          men found at the crime scene. Apparently, despite the spotlight cast by the national
          news media, this one case contained five false confessions (Kassin, 2002; Saulny,
          2002; Morgenthau, 2002).
               The jogger case and others involving proven false confessions point to two
          problems. The first is that innocent people can be induced to confess to crimes they
          did not commit. Over the years, psychologists have proposed theories of motiva-
          tion, decision-making, and social influence to understand the processes of interro-
          gation, and have used an array of research methods to understand how and why
          certain interrogation tactics lead suspects to confess (Davis & O’Donohue, 2003;
          Drizin & Leo, 2004; Gudjonsson, 1992, 2003; Hilgendorf & Irving, 1981; Kassin,
          1997; Kassin & Wrightsman, 1985; Lassiter, 2004; Leo, 1996; Leo & Ofshe, 1998;
          Redlich & Goodman, 2003; Wrightsman & Kassin, 1993; Zimbardo, 1967). There is,
          however, a second problem evident in the jogger case and others like it: that police,
          district attorneys, judges, and juries believed these confessions, indicating perhaps
          that they cannot distinguish between self-incriminating statements that are true and
          those that are false. One could argue that interrogation is psychologically coercive,
          and that innocent people sometimes confess, but that such errors will ultimately be
          detected by authorities and corrected. Essential to this presumed safety net is the
          commonsense assumption that “I’d know a false confession if I saw one.”
               Is there a reason to believe that investigators can accurately distinguish be-
          tween true and false confessions? Consistently, research has shown that people are
          not proficient at judging truth and deception, often performing at no better than
          chance levels (DePaulo, Lassiter, & Stone, 1982; Memon, Vrij, & Bull, 2003; Vrij,
          2000), that training programs produce only small and unreliable improvements in
          performance (Bull, 1989; Kassin & Fong, 1999; Porter, Woodworth, & Birt, 2000;
          Vrij, 1994; Zuckerman, Koestner, & Alton, 1984), and that police and other detec-
          tion deception “professionals” typically perform no better than laypeople when such
          comparisons are made (Bull, 1989; DePaulo, 1994; DePaulo & Pfeifer, 1986; Ekman
          & O’Sullivan, 1991; Ekman, O’Sullivan, & Frank, 1999; Garrido & Masip, 1999;
          Garrido, Masip, & Herrero, 2004; Koehnken, 1987; Porter et al., 2000). In short,
          the law enforcement community assumes that investigators can become highly ac-
          curate judges of truth and deception (Inbau, Reid, Buckley, & Jayne, 2001), but
          there is little if any evidence to support this claim (for a recent meta-analysis of
          presumed cues to deception, see DePaulo et al., 2003; for a comprehensive re-
                                                                                        ¨
          view of deception detection issues in a forensic context, see Granhag & Stromwall,
          2004).
               To address this question in a criminal context, Kassin and Fong (1999) ex-
          amined whether people can distinguish true and false denials—and whether police
          training in the use of verbal and nonverbal deception cues would increase the accu-
          racy of such judgments. In Phase 1, participants committed one of four mock crimes
          and then denied their involvement in an interview. In Phase 2, observers were ei-
          ther trained in the Reid technique approach to deception detection or not trained
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 4 of 18 Page ID
                                 #:12595
       Detecting True and False Confessions                                                213


       before judging these taped interviews. As in other research, the results of this study
       indicated that observers could not significantly distinguish between the truthful and
       deceptive suspects. In fact, those who underwent the training were both less accu-
       rate and more confident than na¨ıve controls. In a follow-up study, Meissner and
       Kassin (2002) showed these interviews to experienced detectives and found that al-
       though they were not more accurate than students, they were more confident—and
       more likely to make false positive errors, illustrating an “investigator bias” toward
       perceiving deception. The pivotal decision of whether or not to interrogate a suspect
       is thus based on prejudgments of guilt that are confidently made but biased toward
       guilt and often in error.
            Past research has examined the impact of confession evidence on jurors and
       others in the criminal justice system. Mock jury studies have shown that people do
       not adequately discount confession evidence even when it is logically appropriate
       to do so (Kassin & Wrightsman, 1980, 1985). Indeed, confessions have more im-
       pact than eyewitness and character testimony, other powerful forms of evidence
       (Kassin & Neumann, 1997), and they increase the conviction rate even among mock
       jurors who see the statements as coerced and who self-report being uninfluenced
       by them (Kassin & Sukel, 1997). More generally, confessions tend to overwhelm
       other information, including evidence of innocence, resulting in a chain of adverse
       legal consequences—from arrest through prosecution, conviction, and incarceration
       (Drizin & Leo, 2004; Leo & Ofshe, 1998). Thus, to safeguard against wrongful con-
       victions, it is important that confessions be accurately assessed prior to the onset of
       court proceedings. But can people in general, and law enforcement investigators in
       particular, distinguish true from false confessions?
            This research tested a common assumption, not previously tested, that “I’d
       know a false confession if I saw one.” To examine this question, we conducted a
       two-phased experiment. First, we recruited male prison inmates to take part in a
       pair of videotaped interviews—one in which they gave a full confession to the crime
       for which they were incarcerated, the other in which they concocted a false confes-
       sion to a crime described by the experimenter that they did not commit. Second,
       we showed civilian and police observers a stimulus tape of 10 different inmates,
       each giving a true or false confession to one of five crimes. After each statement,
       participants judged whether the individual was guilty or innocent and rated their
       confidence in that judgment.
            In addition to developing this novel paradigm for assessing judgments of con-
       fessions, this research was designed with three goals in mind. The first was to com-
       pare untrained lay observers and police investigators for their judgment accuracy
       and confidence—and to assess, within the law enforcement sample, the correla-
       tions among training in deception detection, years of experience, and performance.
       Second, we sought to elucidate the nature of the investigator response bias previ-
       ously found. Research shows that police investigators are generally prone to see
       deception, which typically signals guilt (Masip, Alonso, Garrido, & Anton, in press;
       Meissner & Kassin, 2002). But what does this tendency imply when it comes to as-
       sessing confessions? In forensic settings, lying and guilt are naturally conflated, as
       innocent suspects state truthful alibis whereas criminals lie in their denials. By hav-
       ing observers assess true and false confessions rather than denials, so that “truth”
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 5 of 18 Page ID
                                 #:12596
          214                                                         Kassin, Meissner, and Norwick


          judgments indicate guilt and “false” judgments indicate innocence, we sought to
          determine whether the disposition among police is to see deception (i.e., by dis-
          believing confessions) or guilt (i.e., by believing confessions). Third, we sought to
          examine whether discrimination accuracy in judging confessions is influenced by
          the medium of their presentation. Many law enforcement professionals are trained
          to assess suspects by attending to behavioral symptoms, many of which are visual
          in nature (Inbau et al., 2001). Yet studies have suggested that auditory cues are
          more diagnostic of truth and deception (e.g., Anderson, DePaulo, Ansfield, Tickle,
          & Green, 1999; DePaulo et al., 1982). In light of recent policy discussions concerning
          the electronic recording of interrogations, it was important to compare the perfor-
          mance of lay participants and police investigators who viewed the confessions on
          videotape to those who merely listened on audiotape.


                                           EXPERIMENT 1

                                                Method
              This experiment was conducted in two phases. First, a group of prison inmates
          provided true and false confessions that were recorded on audiotape and on video-
          tape. Next, confessions were presented for judgment to college students and police
          investigators.

                                              Participants
               Male inmates from a Massachusetts state correctional facility were recruited
          and paid to take part in a pair of videotaped interviews. The facility houses roughly
          a thousand state and county offenders. In response to a call for research subjects, a
          total of 20 inmates volunteered and were paid $20 for their participation. However,
          one refused to discuss his crime, a second claimed he was innocent, and a third
          refused to generate a false confession, so statements were obtained from 17 inmates.
               One hundred eighteen participants, from two samples, served as judges in
          Phase 2 of this study. Serving as a convenient sample of laypeople, one group con-
          sisted of 61 male and female introductory psychology students who took part in
          exchange for extra course credit. The second sample consisted of 57 federal, state,
          and local investigators from Florida and Texas recruited through personal contacts
          and direct solicitation to their departments. As a group, 47 investigators were male,
          10 were female. They had an average of 10.94 years of law enforcement experi-
          ence, and 58% had received special training in deception detection, interviewing,
          and interrogation. Within both samples, participants in small group settings were
          randomly assigned to the videotape or audiotape condition.

                                           The Stimulus Tape
               With assistance from prison staff, 20 inmates were recruited and escorted to
          a special room to take part in the study. Upon arrival, each inmate was seated
          at a table and introduced to a male interviewer and the female technical assistant
          who operated the audiovisual equipment. After explaining the task, the interviewer
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 6 of 18 Page ID
                                 #:12597
       Detecting True and False Confessions                                                  215


       presented the participant with a written consent form for a signature and read it
       aloud. This form stated that participants are anonymous (“that my name will not be
       associated with the results in any way”), that the information they provide is confi-
       dential (“to be shared only with others involved in the research project”), that they
       will be paid $20, and that they may withdraw their consent and discontinue at any
       time.
            Inmates who signed the consent form were next asked to provide a full con-
       fession to the crime for which they were in prison, statements that were verified by
       their records, but not to talk about their arrest, conviction, or incarceration, or other
       aspects of their recent lives. Specifically, they were instructed: “Tell me about what
       you did, the crime you committed, that brought you here. Try to give me as much
       detail as you can about what happened, when, where, who you were with, and so
       on.” To ensure that all stimulus confessions contained the same basic ingredients,
       each free narrative was followed by a standardized set of 10 questions that probed
       for who, what, when, where, how, why, and other details, such as: “Had you planned
       to do it?” “Did anyone see you?” “Afterward, what did you do and where did you
       go?” “Did you tell anyone about it?” “What did you do with the. . . ?” All sessions
       were videotaped from a camcorder that was mounted on a tripod behind the in-
       terviewer, five feet in front of the inmate. The sessions were also recorded by an
       audiotape recorder placed on the table.
            For a second videotaped interview, each inmate was instructed that, “I’m going
       to tell you about a crime that you were not involved in. I’d like you to lie about it
       and make up a confession as if you did it. Try to imagine the crime and imagine
       yourself doing it. Then make up a story filled with details of what happened, what
       you did, when, where, who you were with, and so on.” Each inmate was then given
       a skeletal, one- or two-sentence description of the true crime described by the pre-
       ceding participant and offered a couple of minutes to concoct a false confession. As
       with the true statements, each free narrative was followed by standardized interview
       questions. Using this yoked design, the first inmate’s true confession became the ba-
       sis of the second inmate’s false confession; the second’s true confession became the
       basis of the third’s false confession, and so on. The order in which the participants
       gave true and false confessions was counterbalanced across sessions.
            Seventeen inmates provided true and false confessions. However, a number of
       statements had to be discarded because the inmate, despite instruction, had talked
       about his arrest, conviction, and incarceration, or strayed out of character (e.g., ask-
       ing during the statement, “is it okay if I give a made-up name?”). In these instances,
       the yoked companion confessions had to be discarded as well. Through this proce-
       dure, and the elimination of “second” appearances by the same inmate, we created
       a stimulus videotape and a corresponding audiotape that depicted 10 different in-
       dividuals, once each, confessing to one of five crimes: aggravated assault, armed
       robbery, burglary, breaking and entering, and automobile theft and reckless driv-
       ing. As there is no forensic relevance to the question of whether people can choose
       between competing confessions, the statements were not explicitly paired for pre-
       sentation, but the tapes as a whole contained five true confessions and their yoked,
       false confession counterparts. Except for the constraint that the true and false ver-
       sions of the same crime not appear in sequence, the 10 confessions were randomized
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 7 of 18 Page ID
                                 #:12598
          216                                                          Kassin, Meissner, and Norwick


          and presented in a constant order. The entire stimulus tape is 45 min in duration
          (confessions averaged 4 min, 40 s).
                                                Procedure
               Both student and police observers were scheduled and run in small group ses-
          sions, and groups were randomly assigned to participate in the videotape or au-
          diotape condition. Before exposure to the taped confessions, all participants were
          instructed that they would be presented with a number of statements, some that
          were true others that were false. They were asked not to react publicly or comment
          on the statements in order to ensure the independence of all responses. They were
          then handed a 10-page questionnaire, with the pages labeled “Statement 1” through
          “Statement 10.” On each page, one per confession, participants were asked to circle
          their judgment: “In your opinion, is this individual guilty of the crime to which he
          has confessed, or is he innocent of it and telling a false story?” They then rated their
          confidence in that judgment on a 1–10 point Likert-type scale (1: “not at all con-
          fident,” 10: “very confident”). At the conclusion of each session, the groups were
          debriefed and thanked for their participation.

                                                  Results
               In global judgment accuracy, the results of this study paralleled those obtained
          for judgments of true and false denials (Meissner & Kassin, 2002). Across partici-
          pants, conditions, and items, the overall accuracy rate was 53.9%—a level of per-
          formance that is both unimpressive and nonsignificant relative to chance perfor-
          mance (z-test for proportions = 0.87). In signal detection terms, the hit rate (the
          percentage of inmates whose true confessions were correctly identified as true) was
          63.6% and the false alarm rate (the percentage of inmates whose false confessions
          were incorrectly identified as true) was 56.1%. On a 1–10 point scale, the overall
          mean confidence level was 6.76. Interestingly, judgment accuracy and confidence
          were negatively correlated (point biserial r = −.23, p < .02).
               All performance measures were analyzed within a 2 (students, investigators) ×
          2 (videotape, audiotape) between-subject analysis of variance (ANOVA). On the
          all-important measure of global accuracy, significant main effects were found for
          both participant sample and for medium of presentation. Specifically, students were
          more accurate than investigators (Ms = 58.8 and 48.3%, respectively), F (1, 114) =
          15.49, p < .001, η2 = .12; and accuracy was greater in the audio than video condition
          (Ms = 59.3 and 47.8%, respectively), F (1, 114) = 18.71, p < .001, η2 = .14. Among
          the four groups, students in the audiotape condition were the most accurate, exceed-
          ing chance level performance (M = 64.1%, z-test for proportions = 1.65, p < .05);
          police investigators in the videotape condition were the least accurate (M = 42.1%,
          z-test for proportions = .86). The full results within each cell are presented in
          Table 1.
               Students may have been more accurate in their judgments, but police in-
          vestigators were significantly more confident (Ms = 7.35 and 6.21, respectively),
          F (1, 114) = 39.28, p < .001, η2 = .26. Overall levels of confidence were not affected
          by medium of presentation (Ms = 6.66 and 6.91 in the audio and video conditions,
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 8 of 18 Page ID
                                 #:12599
       Detecting True and False Confessions                                                  217


                     Table 1. Key Performance Measures Among Students and Investigators
                           in the Videotape and Audiotape Conditions of Experiment 1
                                                     Students          Investigators
                                                 Video     Audio     Video     Audio
                    N                            29        32        28        29
                    Judgment accuracy (%)        53.4      64.1      42.1      54.5
                    Hit rates (%)                55.9      70.0      57.9      69.7
                    False alarms (%)             50.3      41.9      73.6      60.7
                    Confidence                    6.18      6.25      7.65      7.06
                    A                             0.57      0.68      0.39      0.58
                    BD                           −0.10     −0.21     −0.56     −0.52



       respectively), F (1, 114) = 2.0, p < .20. Although the difference between participant
       samples was somewhat larger in the video condition (Ms = 7.65 vs. 6.18 for investi-
       gators and students, respectively) than in the audio condition (Ms = 7.06 vs. 6.25 for
       investigators and students), the two-way interaction term was not quite significant,
       F (1, 114) = 3.38, p < .07, η2 = .03.
             Using a signal detection framework, we separated performance into estimates
       of “hits” (the proportion of inmates whose true confessions were correctly iden-
       tified as true) and “false alarms” (the proportion of inmates whose false confes-
       sions were incorrectly identified as true). Analysis of these measures showed that
       although participant samples did not differ in their hit rates (Ms = 63.8 and 62.9%
       for police and students, respectively), F (1, 114) < 1, investigators generated signif-
       icantly more false alarms (M = 67.1 and 46.1%, respectively), F (1, 114) = 28.72,
       p < .001, η2 = .20. Significant main effects were also obtained for medium of pre-
       sentation. The hit rate was higher in the audio condition (M = 69.8 vs. 56.9% in
       the video condition), F (1, 114) = 11.50, p < .001, η2 = .09, and the false alarm rate
       was higher in the video condition (M = 62.0 vs. 51.3% in the audio condition),
       F (1, 114) = 7.41, p < .01, η2 = .06. There were no significant interactions between
       sample and medium of presentation on these measures (F s < 1). When estimates
       were combined into aggregate measures of discrimination accuracy (A ) and re-
       sponse bias (B D ), the results replicated the significant investigator bias effect previ-
       ously described. Specifically, students exhibited significantly greater discrimination
       accuracy (M = .62 vs. .48), F (1, 114) = 10.40, p < .002, η2 = .08, while investigators
       exhibited a greater response bias toward viewing confessions as true (M = −.54 vs.
       −.16), F (1, 114) = 17.01, p < .001, η2 = .13. With regard to the medium of presenta-
       tion, participants exhibited greater discrimination accuracy in the audiotape condi-
       tion than in the videotape condition, (Ms = .63 vs. .48), F (1, 114) = 12.09, p < .001,
       η2 = .10, but they showed no differences in response bias (Ms = −.37 vs. −.33),
       F (1, 114) = .12, ns.
             Comparing students and police investigators is one way to estimate the role of
       law enforcement training and experience. Another approach is to compare trained
       and untrained investigators. Within our police sample, we examined the correla-
       tions between prior training and experience and key measures of task performance.
       Overall, 33 out of 57 investigators said they had received special training in decep-
       tion detection, interviewing, and interrogation. Interestingly, deception detection
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 9 of 18 Page ID
                                 #:12600
          218                                                            Kassin, Meissner, and Norwick


          training did not significantly correlate with overall accuracy, confidence, or hit rates
          (rs = −.13, .19, and .06, respectively), but it did correlate with the tendency to com-
          mit false alarms (r = .27, p < .05). Hence, while those who were trained did not
          show less discrimination accuracy (r = −.15, p < .30), they did exhibit a response
          bias toward judging confessions as true (r = −.30, p < .05). With regard to expe-
          rience, our investigators reported an average of 10.94 years in law enforcement.
          Measured in this way, experience did not correlate with confidence levels or hit
          rates (rs = .04 and −.05, respectively, ns), but it did significantly correlate with both
          overall accuracy (r = −.26, p < .05) and false alarms (r = .37, p < .005). Hence,
          those with more rather than less experience exhibited lower discrimination accu-
          racy (r = −.35, p < .01) and a greater guilty response bias (r = −.29, p < .05).

                                                 Discussion
                In deciding whether to interrogate a suspect, police detectives conduct pre-
          interrogation interviews in which they make preliminary judgments of truth and de-
          ception. Meissner and Kassin (2002) found that while investigators have confidence
          in their ability to make these judgments, they are no more accurate than laypeople.
          Moreover, they exhibit a signal detection response bias, tending to judge suspect
          denials as deceptive. By eliciting judgments of true and false confessions, this study
          extended previous results in important ways. Once again, investigators were not
          more accurate than students, only more confident and more biased. Importantly,
          the response bias currently exhibited reveals that investigators are not disposed to
          seeing deception per se (which, in this study, would mean disbelieving the confes-
          sions) but, rather, they are biased toward inferring guilt (an inference that involves
          accepting the confessions as true).
                This overall pattern of results concerning judgment accuracy, confidence, and
          bias has serious implications for the interrogation of innocent suspects and subse-
          quent assessment of their confessions. There are two possible explanations for why
          police did not distinguish true and false confessions in this study and why they were
          generally less accurate than na¨ıve college students. One possibility is that law en-
          forcement training and experience introduce systematic bias that reduces overall
          judgment accuracy (see Meissner & Kassin, 2004). This interpretation is consistent
          with our internal analyses. It is also not terribly surprising in light of the kinds of de-
          ception cues that form the basis for law enforcement training. For example, Inbau
          et al. (2001) advocate the use of many visual cues—such as gaze aversion, nonfrontal
          posture, slouching, and grooming gestures—that are not empirically diagnostic of
          truth or deception (DePaulo et al., 2003). Furthermore, past research has shown that
          people are more accurate at deception detection when they rely more on such au-
          ditory cues as response latency, speech rate, and voice pitch (Anderson et al., 1999;
          DePaulo et al., 1982). Our results clearly replicated this pattern, with discrimination
          accuracy significantly higher in the audio than video condition without a significant
          influence on response bias. In short, it is conceivable that police training in the use
          of visual cues would impair performance, not improve it.
                A second possibility is that investigators’ judgment accuracy was compromised
          by our use of a paradigm in which half of the stimulus confessions were false, a
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 10 of 18 Page ID
                                  #:12601
        Detecting True and False Confessions                                                  219


        percentage that is likely far higher than the real world base rate for false confessions.
        To the extent that law enforcement training and experience leads investigators to
        presume guilt, and to presume most confessions true, then the response bias they
        imported from the police station to the laboratory may have proved misleading for
        a study in which they were told merely that some statements were true and others
        false. So instructed, investigators judged 65% of the statements to be true, compared
        to only 55% among student participants, a difference that was highly significant,
        t(116) = 3.89, p < .001. Hence, it is possible that investigators performed poorly
        because of a gross mismatch between the expected and presented base rates for
        false confessions.


                                               EXPERIMENT 2

             To test the hypothesis that judgment accuracy was depressed among investiga-
        tors relative to students because of differences in base rate expectations, we con-
        ducted a second study specifically designed to neutralize the response bias. In this
        experiment, all participants were shown the 10 videotaped confessions used in Ex-
        periment 1, but they were instructed this time that half of the statements were true
        and half were false. We predicted that this manipulation would neutralize the dis-
        positional response bias of investigators relative to students—and perhaps increase
        judgment accuracy in the process.

                                                  Method
             Forty-one participants recruited from two samples judged the confession video-
        tapes in this study. Twenty-one were introductory psychology students (9 male, 12
        female), and 20 were state and local police investigators from the state of Florida
        (15 male, 5 female). Recruited through personal contacts and direct solicitation, the
        investigators as a group had an average of 11.25 years of law enforcement experi-
        ence, and 9 (45%) had received special training in deception detection, interviewing
        and interrogation.
             As in the first experiment, all participants took part in small group sessions and
        judged the same 10 confessions. Prior to watching the tapes, they were admonished
        not to react overtly and provided with a 10-page questionnaire, with the pages la-
        beled “Statement 1” through “Statement 10.” As before, participants were asked
        after each statement to determine whether the individual was guilty or innocent of
        the crime for which he had confessed and to rate their confidence in that judgment
        on a 1–10 point scale. In this experiment, however, they were explicitly told within
        the instruction that “You will see ten statements. Half are true and half are false.”

                                                  Results
             We sought to eliminate the response bias characteristic of investigators in order
        to reassess their performance relative to students. In Experiment 1, investigators
        judged 65.4% of the confessions to be true, compared to 54.6% among students,
        a difference that was significant, t(116) = 3.89, p < .001. In this experiment,
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 11 of 18 Page ID
                                  #:12602
           220                                                          Kassin, Meissner, and Norwick


           however, investigators judged only 51.5% of the statements to be true, compared to
           49.5% among students—a difference that was not significant, t(39) = 1.68, p < .11.
           The manipulation designed to neutralize the investigator response bias was thus
           successful.
                 Across participant samples and items, the overall accuracy rate was 51.2%, a
           level of performance that did not exceed chance level expectations (z-test for pro-
           portions = .26). In signal detection terms, the hit rate was 51.7% and the false alarm
           rate was 49.3%. On a 1–10 point scale, the overall mean level of confidence was 6.37.
           As in the first study, there was only a modest, and negative, correlation between
           judgment accuracy and confidence (r = −.27, p < .10).
                 On the measure of global accuracy, students slightly outperformed investiga-
           tors, but in this study the difference was not significant (Ms = 53.8 and 48.5%,
           respectively), t(39) = 1.01, p < .50, and neither group exceeded chance level per-
           formance (z-test for proportions = .37 and .09 for students and investigators, re-
           spectively, ns). Similarly, students and investigators did not differ in their rate of
           hits (Ms = 53.3 and 50.0%, respectively), t(39) = .61, p > .50, or false alarms (Ms =
           45.7 and 53.0%, respectively), t(39) = −1.36, p < .20. On the key signal detection
           measures, the students and investigators did not differ in discrimination accuracy,
           or A (Ms = .54 and .46, respectively), t(39) = 1.06, p < .30, and the previously pro-
           nounced response bias (B D ) was no longer significant (Ms = .02 and −.07, respec-
           tively), t(39) = 1.78, p < .10. Yet despite the low and equivalent accuracy rates,
           and consistent with Experiment 1, investigators were significantly more confident
           than students in their judgments (Ms = 7.03 and 5.74, respectively), t(39) = −4.61,
           p < .001, η2 = .35.
                 In order to assess the statistical impact of the 50–50 instruction, overall and in
           interaction with participant sample, we conducted two-way ANOVAs to compare
           students and investigators from the videotape conditions of Experiments 1 and 2. On
           global accuracy, a significant main effect indicated that students outperformed in-
           vestigators (Ms = 53.6 and 45.3%, respectively), F (1, 94) = 6.53, p < .01, η2 = .07.
           Although there were no significant main effects or interaction on hit responses,
           false alarms were significantly higher in the first Experiment than in the second
           (Ms = 62.0 and 49.4%, respectively), F (1, 94) = 9.25, p < .001, η2 = .09, and among
           investigators than students (Ms = 63.3 and 48.0%, respectively), F (1, 94) = 13.55,
           p < .001, η2 = .13. There was also a marginally significant interaction, which showed
           that the reduction in false alarms from the first experiment to the second was sig-
           nificant among investigators (Ms = 73.6 and 53.0%, respectively) but not among
           the students (Ms = 50.3 and 45.7%, respectively), F (1, 94) = 3.70, p < .06, η2 = .04.
           Finally, confidence levels were higher in the first experiment than in the second
           (Ms = 6.91 and 6.34, respectively), F (1, 94) = 6.79, p < .01, η2 = .07, and among
           investigators than students (Ms = 7.34 and 5.74, respectively), F (1, 94) = 46.46,
           p < .001, η2 = .33.

                                                 Discussion
               The primary aim of Experiment 2 was to neutralize the investigator re-
           sponse bias through a pre-task instruction that set the base rate for true and false
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 12 of 18 Page ID
                                  #:12603
        Detecting True and False Confessions                                                  221


        confessions at 50–50. This manipulation was successful, both in reducing the overall
        number of “true” judgments that had produced the response bias and in eliminat-
        ing the differences between participant samples. The empirical question we raised
        was whether eliminating the response bias would improve performance, particu-
        larly within our sample of investigators. The results on performance measures were
        mixed. Compared to their counterparts in the video condition of Experiment 1,
        investigators in the video condition of Experiment 2 had a comparable hit rate
        but a lower false alarm rate, making them somewhat more accurate in their judg-
        ments. The problem is that while investigators in this study were not more accu-
        rate than students or chance performance, they were still overconfident in their
        judgments.

                                               General Discussion
             Analyses of recent DNA exonerations suggest that false confessions are impli-
        cated in more than 20% of all wrongful convictions. This problem occurs for two
        reasons: (1) people sometimes confess to crimes they did not commit, either vol-
        untarily or through a process of interrogation, and (2) police investigators, district
        attorneys, judges, and juries seem unable to distinguish among true and false con-
        fessions, too often accepting the latter at face value. Archival and case studies il-
        lustrate the point. Looking at sixty proven and probable false confession cases, Leo
        and Ofshe (1998) discovered that 73% of defendants who were tried on the basis of
        these confessions were convicted.
             Human beings and the criminal justice systems they create are imperfect. De-
        fendants, police investigators, and witnesses make mistakes and lie, voluntarily or
        under pressure. Thankfully, there are safeguards in place to regulate the problems
        through adversarial mechanisms that press for corroboration, proof beyond a rea-
        sonable doubt, and post-conviction appellate review. In the case of confessions, the
        protection for people falsely accused rests on the commonsense assumption, held
        from the police station into the courtroom, that “I’d know a false confession if I
        saw one.” This research challenges that assumption. In Experiment 1, police were
        not only less accurate than laypeople at judging whether confessions were true or
        false, they were also biased toward perceiving true confessions and overconfident
        despite a lack of accuracy. This pattern of results closely parallels studies of investi-
        gators asked to judge true and false denials (Meissner & Kassin, 2002; Garrido et al.,
        2004).
             In addition to suggesting the fallacy of the belief that people can readily dis-
        tinguish true and false confessions in the absence of other evidence, this research
        makes three new and important contributions. First, the results clarify the nature
        of the investigator response bias. Reanalyzing past studies from a signal detection
        framework, Meissner and Kassin (2002) discovered and then replicated a significant
        investigator response bias, a tendency for police to see deception in suspects. Us-
        ing a standardized self-report instrument, Masip et al. (in press) found that police
        harbor a “generalized communicative suspicion” compared to others. But does this
        response disposition indicate a tendency to see deception or guilt? In forensic set-
        tings, lying and guilt are naturally conflated: innocent suspects state truthful alibis;
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 13 of 18 Page ID
                                  #:12604
           222                                                          Kassin, Meissner, and Norwick


           criminals lie in their denials. With confessions, however, in which “true” judgments
           indicate guilt and “false” judgments indicate innocence, we were able to test these
           competing explanations. The results were clear. Relative to students, investigators
           erred by accepting false confessions, not by rejecting true confessions. Hence, the
           bias is not to see lies per se, but to presume guilt. This result helps to explain an-
           other finding—that real life interviews were seen by police officers as more skillfully
           conducted when they elicited confessions than when they did not (Bull & Milne,
           2004).
                A second important contribution is in the finding that investigators continued
           to exhibit a performance pattern of low accuracy and high confidence even when
           this guilt bias was neutralized. Although this is the first study ever to assess judg-
           ments of true and false confessions, the results replicate a consistent finding that
           experience and training do not typically improve deception detection (Bull, 1989;
           Kassin & Fong, 1999; Porter et al., 2000; Vrij, 2000; Zuckerman et al., 1984) and
           that professionals perform only slightly better than civilians, if at all (DePaulo,
           1994; DePaulo & Pfeifer, 1986; Ekman & O’Sullivan, 1991; Ekman et al., 1999;
           Garrido et al., 2004; Koehnken, 1987; Porter et al., 2000). We speculated that this
           poor performance was a by-product of the response bias we had previously dis-
           covered (Meissner & Kassin, 2002, 2004). Yet even when this bias was neutral-
           ized and the false alarm rate reduced in Experiment 2, this pattern persisted. In
           short, it appears that the performance problem among police stems from the use
           of nondiagnostic behavioral cues, such as gaze aversion (DePaulo et al., 2003) or a
           tendency to selectively focus on deception cues to the neglect of truth-telling cues
           (Garrido et al., 2004).
                Third, this research showed that people are better judges of confessions when
           they listen to audiotapes of the statements than when they see complete audiovisual
           presentations. In Experiment 1, participants on average were 11.5% more accurate
           in the audiotape condition than in the videotape condition, and the change ben-
           efited both students (64.1% vs. 53.4%) and investigators (54.5% vs. 42.1%). This
           result is consistent with prior research indicating that people are better lie detectors
           when focused on content and auditory cues than on less diagnostic but distracting
           visual information (e.g., Anderson et al., 1999; DePaulo et al., 1982; Zuckerman, De-
           Paulo, & Rosenthal, 1981). This finding raises an interesting policy question. In re-
           cent years, triggered in large part by DNA exonerations and concomitant discovery
           of false confessions, there has been discussion and movement in many states toward
           requiring the full electronic recording of all custodial interviews and interrogations
           (Drizin & Colgan, 2001; Kassin, 2004; Slobogin, 2003). This debate brings to light
           important logistical considerations, as suggested by the work of Lassiter and his col-
           leagues on the impact of camera perspective on judges and juries (Lassiter, Geers,
           Munhall, Handley, & Beers, 2001; Lassiter, Geers, Handley, Weiland, & Munhall,
           2002).
                Based on the present finding that judgment accuracy was greater in the audio-
           tape condition of Experiment 1 than the videotape condition, one might be tempted
           to draw from our results the recommendation that electronic recording be opera-
           tionalized via audiotape recorders. However, any such conclusion would rest on the
           narrow view that the sole function of electronic recording is to improve the accuracy
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 14 of 18 Page ID
                                  #:12605
        Detecting True and False Confessions                                                  223


        of those who later assess the confessions. In fact, proposals for reform are moti-
        vated by other important goals as well, such as: to provide an objective record of all
        events that preceded the confession (e.g., whether Miranda warnings were adminis-
        tered and waived, whether threats or promises were made, whether the suspect was
        physically threatened, where the details contained in the confession came from), to
        deter police coercion and misconduct, to deter frivolous defense claims of coercion,
        to increase plea agreements, and to build trust in law enforcement. Research in non-
        forensic settings indicates that people become better lie detectors despite exposure
        to nondiagnostic visual cues if instructed to focus on the verbal and paralinguistic
        channels of communication (DePaulo et al., 1982). Although more research on this
        point is needed, it may be possible using appropriate focusing instructions to gain
        the benefits of a full videotaping requirement as well as increased judgment accu-
        racy among police investigators, juries, and others.
              These studies are limited in ways that might be addressed in future research.
        One limitation concerns our use of prison inmates as the population of confessors
        to be judged. We sought this population precisely because of their ability to offer
        true confessions to serious crimes actually committed as opposed to minor trans-
        gressions or mock crimes. Clearly, however, these participants seemed quite adept
        at lying, exhibiting little difficulty at the task of generating false confessions. For
        detection purposes, then, prison inmates may be a uniquely difficult target group to
        assess, which may be the reason they demonstrably outperform others at detecting
                                              ¨
        deception (Hartwig, Granhag, Stromwall,        & Andersson, 2004). A related concern
        is that although we checked with participating inmates to ensure that they had not
        ever committed the crime we had assigned for a false confession, we cannot discount
        the possibility that they inserted autobiographical truths into their fictitious stories,
        thus increasing the difficulty of the task. Indeed, when people were asked about
        the origins of their everyday lies, most said that they derived lies from actual expe-
        riences, altering critical details (Malone, Adams, Anderson, Ansfield, & DePaulo,
        1997). Still another limitation concerns the motivational differences between our
        prison inmates and suspects who stand accused and whose performance bears con-
        sequence. Although our participants saw the task as challenging, they told their true
        and false stories in a relatively low-stakes situation, and did so in a matter of min-
        utes, which can weaken deception cues and make the statements more difficult to
        judge (DePaulo et al., 2003).
              The foregoing limitations suggest that the task confronting our participant ob-
        servers was difficult, perhaps more so than in the interrogation room. It is important
        to note, however, that the accuracy rates observed in these studies are highly consis-
        tent with most past research, that the difficulty of the task does not account for the
        performance differences between students and investigators, and, from a metacog-
        nitive perspective, that investigators did not adjust their confidence levels downward
        in light of these paradigmatic limitations. One might argue that police investigators
        are trained to detect forensic high-stakes lies, but research has produced mixed re-
        sults. Vrij and Mann (2001) found that police officers did not exceed chance level
        performance at judging the videotaped press conferences involving family mem-
        bers who pled for help in finding missing relatives that they had killed. Mann,
        Vrij, and Bull (2004) found that police did distinguish high-stakes truths and lies in
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 15 of 18 Page ID
                                  #:12606
           224                                                          Kassin, Meissner, and Norwick


           videotaped interviews, but these researchers tested participants on a per-statement
           basis rather than assess global judgments of guilt or innocence. They also did not
           independently vary the stakes or test a comparison group of laypersons. Hence, the
           elevated accuracy rates, relative to those obtained in prior studies, may reveal more
           about the task used than about the transparency of high-stake lies or accuracy of
           police officers.
                One might also argue that investigators were limited by their ability merely to
           observe the confessions, not actively elicit them. However, research shows that judg-
           ments of truth and deception may be more accurate, and certainly are not less so,
           when made by observers than by conversational interactants (Buller, Strzyzewski,
           & Hunsaker, 1991; Hartwig, Granhag, Stromwall,¨        & Vrij, 2004). In this regard, it
           is instructive that despite the possibility of this limitation, police participants not
           only completed the task but were highly confident in their judgments. In short, al-
           though we have raised possible concerns about the target persons and their state-
           ments, these concerns do not account for the significant differences between inves-
           tigators and students (who, after all, judged the same confessions)—differences that
           closely parallel results from other laboratories when it comes to accuracy, confi-
           dence, and response bias. Indeed, students in the audiotape condition of Exper-
           iment 1 exhibited a 64% accuracy rate, which is precisely the rate Ekman and
           O’Sullivan (1991) obtained from secret service agents, their most proficient group of
           professionals.
                One could reasonably argue that real life false confessions, which are com-
           monly elicited through a process of interrogation, are more difficult to assess than
           those produced in this research. In most documented false confessions, as in the
           Central Park jogger case, the statements ultimately presented in court are highly
           scripted by investigators’ theory of the case; they are rehearsed and repeated over
           hours of interrogation; and they often contain vivid details about the crime, the
           scene, and the victim that became known to suspects through secondhand sources
           (Kassin, 2002). Yet in this research, our prison inmates generated their false con-
           fessions immediately, spontaneously, without rehearsal, and without external assis-
           tance. This contrast raises an interesting empirical question for future research con-
           cerning the extent to which the interrogation techniques used to elicit full narrative
           confessions also increase the perception of credibility independent of the confessor’s
           guilt or innocence.
                The present results are provocative, but they represent a small first step in ad-
           dressing the problem that false confessions are difficult to detect. At this point,
           additional research is needed to address a number of issues. On the stimulus side
           of the equation, an important next step is to present observers with actual taped
           confessions for which “ground truth” is known with certainty. This would address
           the question of whether interrogation-elicited statements are more or less difficult
           to assess than those spontaneously produced. Also important is to compare judg-
           ments of actual confessions that are made by observers who have or lack access to
           the full interrogation process. It is clear from much research that people are not
           adept at truth and lie detection from verbal and nonverbal demeanor. But this does
           not mean that the task is impossible. To the extent that diagnostic cues are inher-
           ent in the eliciting situation, performance may be enhanced in observers who see
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 16 of 18 Page ID
                                  #:12607
        Detecting True and False Confessions                                                                     225


        not only the confession but the conditions under which it was elicited. Finally, on
        the respondent side, future research should seek to test not only police investiga-
        tors and laypeople, but judges, prosecutors, and defense lawyers as well—actors
        within the legal system who would approach the task with different expectations and
        motives.


                                             ACKNOWLEDGMENT

             This research was supported by the Williams College Bronfman Science Center
        through funds awarded to the first author. We also want to thank administrators and
        staff members at Essex County Correctional Facility for their invaluable assistance
        in the recruitment and scheduling of the inmates who participated in this research.


                                                   REFERENCES

        Anderson, D. E., DePaulo, B. M., Ansfield, M. E., Tickle, J. J., & Green, E. (1999). Beliefs about cues to
             deception: Mindless stereotypes or untapped wisdom? Journal of Nonverbal Behavior, 23, 67–89.
        Bull, R. (1989). Can training enhance the detection of deception? In J. C. Yuille (Ed.), Credibility assess-
             ment (pp. 83–99). London: Kluwer Academic Publishers.
        Bull, R., & Milne, R. (2004). Attempts to improve the police interviewing of suspects. In G. D. Lassiter
             (Ed.), Interrogations, confessions, and entrapment (pp. 182–196). New York: Kluwer Academic Pub-
             lishers.
        Buller, D. B., Strzyzewski, K. D., & Hunsaker, F. G. (1991). Interpersonal deception. II. The inferiority
             of conversational participants as deception detectors. Communication Monographs, 58, 25–40.
        Davis, D., & O’Donohue, W. (2003). The road to perdition: “Extreme influence” tactics in the inter-
             rogation room. In W. O’Donohue, P. Laws, & C. Hollin (Eds.), Handbook of forensic psychology.
             New York: Basic Books.
        DePaulo, B. M. (1994). Spotting lies: Can humans learn to do better? Current Directions in Psychological
             Science, 3, 83–86.
        DePaulo, B. M., Lassiter, G. D., & Stone, J. I. (1982). Attentional determinants of success at detecting
             deception and truth. Personality and Social Psychology Bulletin, 8, 273–279.
        DePaulo, B. M., Lindsay, J. J., Malone, B. E., Muhlenbruck, L., Charlton, K., & Cooper, H. (2003). Cues
             to deception. Psychological Bulletin, 129, 74–112.
        DePaulo, B. M., & Pfeifer, R. L. (1986). On-the-job experience and skill at detecting deception. Journal
             of Applied Social Psychology, 16, 249–267.
        Drizin, S. A., & Colgan, B. A. (2001). Let the cameras roll: Mandatory videotaping of interrogations is
             the solution to Illinois’ problem of false confessions. Loyola University Chicago Law Journal, 32,
             337–424.
        Drizin, S. A., & Leo, R. A. (2004). The problem of false confessions in the post-DNA world. North
             Carolina Law Review, 82, 891–1007.
        Ekman, P., & O’Sullivan, M. (1991). Who can catch a liar? American Psychologist, 46, 913–920.
        Ekman, P., O’Sullivan, M., & Frank, M. G. (1999). A few can catch a liar. Psychological Science, 10,
             263–266.
        Garrido, E., & Masip, J. (1999). How good are police officers at spotting lies? Forensic Update, 58, 14–21.
        Garrido, E., Masip, J., & Herrero, C. (2004). Police officers’ credibility judgments: Accuracy and esti-
             mated ability. International Journal of Psychology, 39, 254–275.
                                ¨
        Granhag, P.-A., & Stromwall,    L. (Eds.) (2004). The detection of deception in forensic contexts. Cambridge:
             Cambridge University Press.
        Gudjonsson, G. H. (1992). The psychology of interrogations, confessions, and testimony. London: Wiley.
        Gudjonsson, G. H. (2003). The psychology of interrogations and confessions: A handbook. West Sussex,
             UK: Wiley.
                                           ¨
        Hartwig, M., Granhag, P. A., Stromwall,     L. A., & Andersson, L. O. (2004). Suspicious minds: Criminals’
             ability to detect deception. Psychology, Crime, and Law, 10, 83–95.
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 17 of 18 Page ID
                                  #:12608
           226                                                                          Kassin, Meissner, and Norwick


                                                ¨
           Hartwig, M., Granhag, P. A., Stromwall,     L. A., & Vrij, A. (2004). Police officers’ lie detection accuracy:
                Interrogating freely vs. observing video. Police Quarterly, 7, 429–456.
           Hilgendorf, E. L., & Irving, M. (1981). A decision-making model of confessions. In M. Lloyd-Bostock
                (Ed.), Psychology in legal contexts: Applications and limitations (pp. 67–84). London: MacMillan.
           Inbau, F. E., Reid, J. E., Buckley, J. P., & Jayne, B. C. (2001). Criminal interrogation and confessions
                (4th ed.). Gaithersburg, MD: Aspen.
           Kassin, S. M. (1997). The psychology of confession evidence. American Psychologist, 52, 221–233.
           Kassin, S. M. (2002). False confessions and the jogger case. The New York Times, November 1, 2002,
                p. A-31.
           Kassin, S. M. (2004). Videotape police interrogations. The Boston Globe, OP-ED, April 26, 2004, p. A-13.
           Kassin, S. M., & Fong, C. T. (1999). “I’m Innocent!”: Effects of training on judgments of truth and
                deception in the interrogation room. Law and Human Behavior, 23, 499–516.
           Kassin, S. M., & Neumann, K. (1997). On the power of confession evidence: An experimental test of the
                “fundamental difference” hypothesis. Law and Human Behavior, 21, 469–484.
           Kassin, S. M., & Sukel, H. (1997). Coerced confessions and the jury: An experimental test of the
                “harmless error” rule. Law and Human Behavior, 21, 27–46.
           Kassin, S. M., & Wrightsman, L. S. (1980). Prior confessions and mock juror verdicts. Journal of Applied
                Social Psychology, 10, 133–146.
           Kassin, S. M., & Wrightsman, L. S. (1985). Confession evidence. In S. M. Kassin & L. S. Wrightsman
                (Eds.), The psychology of evidence and trial procedure (pp. 67–94). Beverly Hills, CA: Sage.
           Koehnken, G. (1987). Training police officers to detect deceptive eyewitness statements: Does it work?
                Social Behavior, 2, 1–17.
           Lassiter, G. D. (Ed.) (2004). Interrogations, confessions, and entrapment. New York: Kluwer Academic
                Publishers.
           Lassiter, G. D., Geers, A., Handley, I., Weiland, P., & Munhall, P. (2002). Videotaped confessions and
                interrogations: A simple change in camera perspective alters verdicts in simulated trials. Journal of
                Applied Psychology, 87, 867–874.
           Lassiter, G. D., Geers, A. L., Munhall, P. J., Handley, I. M., & Beers, M. J. (2001). Videotaped confes-
                sions: Is guilt in the eye of the camera? Advances in Experimental Social Psychology, 33, 189–254.
           Leo, R. A. (1996). Inside the interrogation room. The Journal of Criminal Law and Criminology, 86,
                266–303.
           Leo, R. A., & Ofshe, R. J. (1998). The consequences of false confessions: Deprivations of liberty and
                miscarriages of justice in the age of psychological interrogation. Journal of Criminal Law and Crim-
                inology, 88, 429–496.
           Malone, B. E., Adams, R. B., Anderson, D. E., Ansfield, M., & DePaulo, B. M. (1997). Strategies of
                deception and their correlates over the course of friendship. Poster presented at the annual meeting
                of the American Psychological Society, Washington, DC.
           Mann, S., Vrij, A., & Bull, R. (2004). Detecting true lies: Police officers’ ability to detect suspects’ lies.
                Journal of Applied Psychology, 89, 137–149.
           Masip, J., Alonso, H., Garrido, E., & Anton, C. (in press). Generalized Communicative Suspicion
                (GCS) among police officers: Accounting for the investigator bias effect. Journal of Applied Social
                Psychology.
           Meissner, C. A., & Kassin, S. M. (2002). “He’s guilty!”: Investigator bias in judgments of truth and
                deception. Law and Human Behavior, 26, 469–480.
           Meissner, C. A., & Kassin, S. M. (2004). “You’re guilty, so just confess!” Cognitive and behavioral con-
                firmation biases in the interrogation room. In D. Lassiter (Ed.), Interrogations, confessions, and
                entrapment. New York: Kluwer Academic/Plenum Press.
           Memon, A., Vrij, A., & Bull, R. (2003). Psychology and law: Truthfulness, accuracy and credibility.
                London: Jossey-Bass.
           Morgenthau, R. (2002). New York v. Wise, Richardson, McCray, Salaam, & Santana: Affirmation in
                Response to Motion to Vacate Judgment of Conviction. Indictment No. 4762/89.
           Porter, S., Woodworth, M., & Birt, A. R. (2000). Truth, lies, and videotape: An investigation of the ability
                of federal parole officers to detect deception. Law and Human Behavior, 24, 643–658.
           Redlich, A. D., & Goodman, G. S. (2003). Taking responsibility for an act not committed: The influence
                of age and suggestibility. Law and Human Behavior, 27, 141–156.
           Saulny, S. (2002). Why confess to what you didn’t do? The New York Times, December 8, 2002, Section
                4.
           Scheck, B., Neufeld, P., & Dwyer, J. (2000). Actual innocence. New York: Doubleday.
           Slobogin, C. (2003). Toward taping. Ohio State Journal of Criminal Law, 1, 309–322.
           Vrij, A. (1994). The impact of information and setting on detection of deception by police detectives.
                Journal of Nonverbal Behavior, 18, 117–132.
Case 2:17-cv-01076-DSF-AS Document 216-8 Filed 10/15/18 Page 18 of 18 Page ID
                                  #:12609
        Detecting True and False Confessions                                                                    227


        Vrij, A. (2000). Detecting lies and deceit: The psychology of lying and the implications for professional
             practice. London: Wiley.
        Vrij, A., & Mann, S. (2001). Who killed my relative? Police officers’ ability to detect real life high-stake
             lies. Psychology, Crime, and Law, 7, 119–132.
        Wrightsman, L. S., & Kassin, S. M. (1993). Confessions in the courtroom. Newbury Park, CA: Sage.
        Zimbardo, P. G. (1967, June). The psychology of police confessions. Psychology Today, 1, 17–20, 25–27.
        Zuckerman, M., DePaulo, B. M., & Rosenthal, R. (1981). Verbal and nonverbal communication of
             deception. Advances in Experimental Social Psychology, 14, 1–59.
        Zuckerman, M., Koestner, R., & Alton, A. O. (1984). Learning to detect deception. Journal of Personal-
             ity and Social Psychology, 46, 519–528.
